UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               03/16/20
 MARVIN PEARLSTEIN, et al.,

                                Plaintiffs,                            ORDER
                    -against-                               1:13-CV-07060 (CM)(KHP)


 BLACKBERRY LIMITED, et al.,

                                Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

               WHEREAS, the President of the United States has declared a national emergency

due to the spread of the COVID-19 virus; and

       WHEREAS, the Centers for Disease Control have noted that the best way to prevent

illness is to avoid exposure to the COVID-19 virus;

       NOW, THEREFORE, in order to protect public health, reduce unnecessary travel, and

minimize the risk of exposure while promoting the "just, speedy, and inexpensive

determination of every action and proceeding," Fed. R. Civ. P. 1;

        It is hereby ORDERED, pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), that all depositions

in this action may be taken via telephone, videoconference, or other remote means, and may

be recorded by any reliable audio or audiovisual means. This order does not dispense with the

requirements set forth in Fed. R. Civ. P. 30(b)(5), including the requirement that ("[u]nless the

parties stipulate otherwise") the deposition be "conducted before an officer appointed or

designated under Rule 28," and that the deponent be placed under oath by that officer. In light

of the current pandemic, the court reporter may attend the deposition and administer the oath

via the same remote means (e.g., telephone conference call or video conference) used to
connect all other remote participants, and so long as all participants (including the officer) can

clearly hear and be heard by all other participants.

         It is further ORDERED, pursuant to Fed. R. Civ. P. 16(b)(4), that all unexpired deadlines

for the completion of fact depositions, fact discovery, expert depositions, expert discovery,

and/or all discovery are hereby EXTENDED for a period of 60 days, together with all post-

discovery deadlines previously set by this Court.

         Nothing in this Order prevents the parties from seeking to further modify the pretrial

schedule in this action in light of the COVID-19 pandemic (or for any other good cause). Prior to

seeking such relief, the parties must, as always, meet and confer (via remote means) in a good

faith effort to reach agreement on how best to fulfil the goals of Rule 1 while avoiding

unnecessary health risks.

SO ORDERED.

Dated:          March 16, 2020
                New York, New York                     __________________________________
                                                       KATHARINE H. PARKER
                                                       United States Magistrate Judge
